Citation Nr: 0107924	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran has current disability from bilateral 
sensorineural hearing loss which he incurred as a result of 
exposure to aircraft and weapons noise and during his active 
military service.

2.  The veteran has current disability from tinnitus which he 
incurred as a result of exposure to aircraft and weapons 
noise during his active military service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of VA has the burden of 
proof.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (1991).  The 
provision of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) require the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claim.  The Board is satisfied that VA's 
duty to assist has been satisfied, as the veteran has been 
afforded a VA audiological examination and all relevant 
treatment records have been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

Under the provision of 38 C.F.R. § 3.385 (2000), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

The record contains competent medical evidence that the 
veteran has current disability from bilateral sensorineural 
hearing loss and tinnitus which is related to his exposure to 
aircraft and weapons noise during his active military 
service.  During a VA audiological examination in December 
1999, the veteran gave a history of exposure to aircraft 
noise and weapons noise during his service as a machine 
gunner aboard bombers during World War II.  (Other records 
show that he had been an airplane armorer gunner and had 
flown many missions during the air offensive in Europe.)  His 
current complaints were of bilateral tinnitus, more 
disruptive in the left ear.  On audiological examination, his 
pure tone hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
70
75
85
LEFT
50
65
70
60
65

The examiner reported a diagnosis of moderately severe to 
severe, bilateral sensorineural hearing loss.  The examiner 
commented that the veteran's hearing impairment and tinnitus 
were initiated by his military noise exposure.

The Board notes that the veteran's service medical records do 
not show that he had complaints, diagnoses, or treatment for 
hearing loss or tinnitus.  However,  the onset of his hearing 
loss and tinnitus need not have been in service or within a 
presumptive period if there is competent medical evidence 
that the current disability is service related.  

As there is no question in this case that the veteran has 
current hearing loss disability as the same is defined by 
38 C.F.R. § 3.385, the only remaining question is whether 
such disability, and his tinnitus, are due to a disease or 
injury the veteran incurred in service.  His in-service 
exposure to aircraft and weapons noise is documented in the 
file.  He was a machine gunner in a bomber.  He flew many 
missions over an extended period of time.  An examiner has 
opined that the veteran' hearing loss and tinnitus were 
initiated by in-service noise exposure.  There is no evidence 
which supports attribution of the veteran's hearing loss or 
tinnitus to any intervening cause such as post-service noise 
exposure, ototoxic medications, or blows to the head.  
Further, it is noteworthy, as reported in a report of a 
private audiological consultation, the veteran has been using 
hearing aids since the 1950s.  

The Board notes that the RO discredited the opinion of the VA 
examiner.  It appears that the examiner was not provided the 
claims file.  Regardless, the examiner may have been 
presented with an incomplete post service history of noise 
exposure.  However, there is no evidence that relates the 
hearing loss disability and tinnitus to the post service 
noise exposure, including the private report.  We are left 
with the following:  the veteran was exposed to noise during 
service; the provisions of 38 U.S.C.A. § 1154(a)(b) are 
applicable; the veteran has objective evidence of hearing 
loss disability and tinnitus; a medical professional has 
attributed the disabilities to service; and there is no 
competent evidence that relates the post service diagnoses to 
other causes. 


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

